DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a vented syringe, classified in A61M2005/3123.
II. Claims 19-20, drawn to a method for introducing a medical fluid, classified in A61M2005/3123.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and process of using the apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be practiced by another materially different apparatus, such as a vented syringe with an air intake channel disposed in the syringe body.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sujohn Das on 04/27/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,181,909 to McFarlane. 
Regarding Claim 1, McFarlane teaches a vented syringe (Figs. 4-6), comprising: a syringe body (7) defining a syringe cavity; a plunger body (5) disposed at least partially within the syringe cavity, the plunger body comprising an air intake channel (elements 2 and 15 together form an air intake channel since air can enter the channel through the aperture defined by element 14) defined within the plunger body and extending between a first end (the top of the plunger body is the first end; element 2 of the air intake channel extends to the first end) and a second end (the bottom of the plunger body is the second end; element 15 of the air intake channel extends to the second end) of the plunger body; a plunger seal (21) disposed at the second end of the plunger body and sealingly engaged (plunger seal 21 is sealingly engaged through with the syringe cavity by rings 8 of the plunger seal 21) with the syringe cavity to 
Regarding Claim 2, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the syringe body further comprises an aperture (38) in fluid communication with the syringe volume.
Regarding Claim 3, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the plunger body is slidable relative to the syringe body (Col. 2, lines 35-37 indicate plunger may be retracted from the syringe).
Regarding Claim 4, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the plunger body further comprises a thumb pad (12) disposed at the first end of the plunger body.
Regarding Claim 5, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the plunger body further comprises a cap (24) removably engaged with the air intake channel at the first end of the plunger body (cap 24 being removably engaged is disclosed in Col. 3, lines 23-32). 
Regarding Claim 6, McFarlane teaches all of the limitations discussed above regarding claim 5 and further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (cap 24 includes a plunger grip seal 10; cap 24 prevents fluid flow to the air intake channel when plunger grip seal 10 is attached; Col. 2, lines 43-47). 
Regarding Claim 8, McFarlane teaches all of the limitations discussed above regarding claim 5 and further teaches wherein the plunger body further comprises a cap receptacle to releasably engage the cap (Fig. 4, element 2 of the air intake channel forms the cap receptacle since it engages cap 24; cap 24 can be released as disclosed in Col. 3, lines 23-32). 
Regarding Claim 9, McFarlane teaches all of the limitations discussed above regarding claim 5 and further teaches wherein the one-way valve is configured to collapse to prevent fluid flow from the syringe volume to the air intake channel (one-way valve 17 is described by McFarlane as a flapper valve; it is well known that this type of valve will collapse to prevent fluid flow in the direction opposite to the direction in which fluid is allowed to flow past the flapper valve). 
Regarding Claim 11, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the one-way valve is disposed at the second end of the plunger body (Fig. 4; one-way valve 17 is disposed at the bottom of the plunger body which has been interpreted as the second end). 
Regarding Claim 13, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches the vented syringe comprising a filter (Figs. 4-6, element 27) in fluid communication with the air intake channel.
Regarding Claim 14, , McFarlane teaches a vented syringe (Figs. 4-6), comprising: a syringe body (7) defining a syringe cavity; a plunger body (5) disposed at least partially within the syringe cavity, the plunger body comprising an air intake channel (elements 2 and 15 together form an air intake channel since air can enter the channel through the aperture defined by element 14) defined within the plunger body and extending between a first end (the top of the plunger body is the first end; element 2 of the air intake channel extends to the first end) and a second end (the bottom of the plunger body is the second end; element 15 of the air intake channel extends to the second end) of the plunger body; a plunger seal (21) disposed at the second end of the plunger body and sealingly engaged (plunger seal 21 is sealingly 
Regarding Claim 15, McFarlane teaches all of the limitations discussed above regarding claim 14 and further teaches wherein the plunger body is slidable relative to the syringe body (Col. 2, lines 35-37 indicate plunger may be retracted from the syringe).
Regarding Claim 16, McFarlane teaches all of the limitations discussed above regarding claim 14 and further teaches wherein the plunger body further comprises a cap (24) removably engaged with the air intake channel at the first end of the plunger body.
Regarding Claim 17, McFarlane teaches all of the limitations discussed above regarding claim 16 and further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (cap 24 includes a plunger grip seal 10; cap 24 prevents fluid flow to the air intake channel when plunger grip seal 10 is attached; Col. 2, lines 43-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 5,181,909 to McFarlane.
Regarding Claim 12, McFarlane teaches all of the limitations discussed above regarding claim 1 and further teaches wherein the one-way valve is integrally formed with the plunger seal (Figs. 4; one-way valve 17 is attached directly to the plunger seal 21 such that the one-way valve and plunger seal form an integral unit).  
Furthermore, although McFarlane is silent as to whether the one-way valve and the plunger seal are integral in the sense of a continuous, gapless construction, it would be obvious for one of ordinary skill in the art to have the one-way valve and the plunger seal integrally formed since In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  See MPEP 2144.04. Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the one-way valve is formed integrally with the plunger seal, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement. 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,181,909 to McFarlane and further in view of US Patent App. Pub. 2012/0232524 to Hyun. 
Regarding Claim 7, McFarlane teaches all of the limitations as discussed above regarding claim 1, but McFarlane is silent regarding the vented syringe further comprising a tether coupling the cap to the plunger body.
Hyun teaches an analogous invention directed to a syringe (Figs. 1-6) equipped with a cap (Figs. element 16), wherein the syringe further comprises a tether coupling the cap to the plunger body (Hyun discloses several different embodiment which comprise a tether; Fig. 4B, for example, discloses a tether 45 which couples cap 16 to the syringe body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe body of McFarlane to comprise a tether coupling the cap to the plunger body, as taught by Hyun, in order to allow the cap to easily be inserted and removed from its receptacle in a reusable manner.  McFarlane discloses that the Figs 4-6 embodiment with removable cap 24 may be a reusable embodiment (Col. 1, lines 67 – Col. 2, line 2), thus it would be obvious to utilize a tether, as taught by Hyun, to couple the cap to the syringe body in a well-known manner, allowing it to be easily reused. 
Regarding Claim 18, McFarlane teaches all of the limitations as discussed above regarding claim 16, but McFarlane is silent regarding the vented syringe further comprising a tether coupling the cap to the plunger body.
Hyun teaches an analogous invention directed to a syringe (Figs. 1-6) equipped with a cap (Figs. element 16), wherein the syringe further comprises a tether coupling the cap to the plunger body (Hyun discloses several different embodiment which comprise a tether; Fig. 4B, for example, discloses a tether 45 which couples cap 16 to the syringe body).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,181,909 to McFarlane and further in view of US Patent App. Pub. 2012/0197232 to Lee.
McFarlane teaches all of the limitations as discussed above regarding claim 1, but McFarlane is silent regarding wherein the one-way valve is a duckbill valve.  
Lee teaches an analogous invention directed to a syringe (Fig. 18A) with a chamber in the plunger body (flushing liquid 52 is held in a chamber in the plunger body) in which a one-way valve (1800) is provided at the distal end of the plunger body wherein the one-way valve is in communication with the chamber.  Lee further teaches wherein the one-way valve is a duckbill valve (Par. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the one-way valve of McFarlane, to be a duckbill valve, as taught by Lee, in order to prevent backflow into the air intake channel (Par. 0097). Furthermore, a duckbill valve is well known in the art as a type of one-way valve, as shown by Lee, and it would be obvious to one of ordinary skill in the art to use a duckbill valve as an alternate type of one-valve to the one-way valve taught by McFarlane. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 8,992,482 to Fojtik is directed to a vented syringe (Figs. 4-6) with a plunger body with an air intake channel (communication port between valve 50 and plunger tip 133, as disclosed in Col. 6, lines 41-45) and a one-way valve (50) preventing air flow in the direction out of the syringe volume and air intake channel and permitting air flow in the direction into the syringe volume and air intake channel (Figs. 4-6 teach the opposite but Fojtik discloses the valves may be reversed (Col. 1, line 39 – Col. 2, line 28)).
U.S. Patent No. 2,861,571 to Sandhage is directed to a vented syringe (Fig. 1) with a plunger body (12) with an air intake channel (13) and a one-way valve (Fig. 4, element 48) preventing air flow in the direction out of the syringe volume and air intake channel and permitting air flow in the direction into the syringe volume and air intake channel.
U.S. Patent No. 1,643,531 to Wolf is directed to a vented syringe (Figs. 1-11) with a plunger body with an air intake channel, and a cap to close the air intake channel.  Wolf discloses a variety of embodiment that allow the cap to close the air intake channel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783